


Exhibit 10.1
FIRST NIAGARA FINANCIAL GROUP
EXECUTIVE SEVERANCE PLAN


                    
Amendment Number One
                    
The First Niagara Financial Group Executive Severance Plan, effective October
23, 2006 (the “Plan”) is hereby amended in accordance with the following:
1.
The first paragraph of Section 3.3 of the Plan is hereby replaced in its
entirety with the following:

“Section 3.3    Form of Benefit Payment. A Participant will receive his or her
benefit in the form of direct deposit to his or her bank account in accordance
with the normal payroll process over the period of the Severance Payment. All
applicable payroll taxes and withholding will be applied. The Severance Payment
will normally begin by the second pay period following separation from service
and upon execution by the Participant of all required documentation to process
payments; provided, however, in the event that the period to execute and not
revoke a waiver and release of claims crosses from one tax year into another tax
year, payment shall commence no sooner than the first payroll period of the
second tax year. Severance Payments and benefits payable under this Plan will
not be treated as compensation for purposes of calculating benefits under any
other employee benefit plan maintained by the Company.”
2.    A new Section 5.7 is hereby added to provide in its entirety as follows:
“Section 5.7 Release and Return of Property. Payment of all benefits under this
Plan is contingent upon (i) Participant's timely execution and delivery to the
Company of a confidential separation agreement, (ii) Participant's timely
execution and non-revocation of a waiver and release of claims in a form
provided by the Company, and (iii) the Participant's timely return of any and
all Company property.”
3.    A new Section 5.8 is hereby added to provide in its entirety as follows:
“Section 5.8 Section 409A Compliance.
(a)    The compensation and benefits provided under this Plan are intended to be
exempt from or to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the treasury regulations promulgated and
other official guidance issued thereunder (collectively, “Section 409A”), and
this Plan shall be administered and interpreted consistent with that intention.
(b)    Section 5.8(a) shall not be construed as a guarantee by the Company of
any particular tax effect to any Eligible Employee under this Plan. The Company
shall not be liable to any Eligible Employee for any payment made under this
Plan that is determined to result in an additional tax, penalty or interest
under Section 409A, nor for reporting in good faith any payment made under this
Plan as an amount includible in gross income under Section 409A.”
IN WITNESS WHEREOF, this Amendment Number One has been executed on the date set
forth below by the Chairperson of the Health and Welfare Benefits Committee
(“HWBC”) of First Niagara Financial Group, Inc. pursuant to the authority
delegated to the HWBC by the Compensation Committee of the Board of Directors
and pursuant to the HWBC Charter.

1

--------------------------------------------------------------------------------




 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
Date: December 31, 2012
By:  
/s/ Julie LaForest
 
 
Julie LaForest, Chairperson
 
 
Health and Welfare Benefits Committee




2